Citation Nr: 0724617	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO determined that although the veteran's diabetes 
mellitus was service-connected, the veteran's hypertension 
was not service-connected.

The veteran requested a Travel Board Hearing but in February 
2006 his representative withdrew this request via letter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of 
rendering a fully informed decision as to the claim of 
entitlement to service connection for hypertension.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

In support of his claim, the veteran submitted two private 
medical opinions and treatise evidence.  This evidence 
implies a general connection between diabetes mellitus and 
hypertension, but does not specifically state the degree that 
the veteran's service-connected diabetes mellitus may have 
caused or aggravated his hypertension.  

Review of the evidentiary record shows that the veteran was 
afforded an examination by a VA facility.  The examination 
report from January 2004 stated that the veteran's 
hypertension could increase the risk of complications from 
diabetes, but the examiner did not comment on whether the 
veteran's hypertension could be aggravated by his diabetes 
mellitus.  Thus, on remand the veteran must be afforded 
another examination.  See 38 U.S.C.A. § 5103A.

It is also noted that the veteran received a letter 
explaining how to substantiate his claim of entitlement to 
service connection for his disability on a direct basis, but 
he did not receive a letter explaining how to substantiate 
the claim on a secondary basis.  Thus corrective action in 
this regard is warranted.

In order to give the veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  The case is REMANDED for the following action:

1.  Please send the veteran corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b); Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Then, schedule the veteran for another 
VA examination to determine the etiology 
of his hypertension.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner must indicate whether the claims 
file was reviewed.  

The examiner is asked to provide an 
opinion, and rationale supporting such 
opinion, as to whether it is as likely as 
not (a 50 percent or greater probability) 
that the veteran's service-connected 
diabetes mellitus aggravates his 
hypertension.  If the examiner finds that 
the diabetes mellitus has aggravates the 
veteran's hypertension, the examiner must 
address the following medical issues:

(a)  The baseline severity of the 
veteran's hypertension; 

(b)  The increased severity of the 
veteran's hypertension, (that is, 
beyond the natural progression of the 
hypertension) which, in the examiner's 
opinion, is proximately due to the 
veteran's diabetes mellitus, based on 
medical considerations; and 

(c)  The medical considerations 
supporting an opinion that the 
increased severity of the veteran's 
hypertension is proximately due to the 
veteran's diabetes mellitus.  

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and should be afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

